PER CURIAM.
This is an appeal from a summary denial of appellant’s motion for post conviction relief under Florida Rule of Criminal Procedure 3.850.
While several of appellant’s claims are not cognizable under the mentioned rule, there are two grounds that merit attention.
We reverse and remand with instructions to either conduct an evidentiary hearing upon appellant’s motion or attach those portions of the record which show that appellant is entitled to no relief, all with reference to appellant’s claim of ineffectiveness of trial counsel, and his claim that the imposition of a fine at his resentencing was illegal.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ANSTEAD, LETTS and WALDEN, JJ., concur.